Citation Nr: 1504633	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-47 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and/or herbicide exposure.  


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1968 to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2013 and July 2014, the Board remanded this claim for further development.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records and a November 2013 VA examination, the remainder of the documents are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  

The issue of service connection for high cholesterol, to include as secondary to service-connected diabetes mellitus, has been raised by the record in a July 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and, therefore, in-service exposure to herbicides including Agent Orange is presumed.  

2.  Hypertension is not among the enumerated conditions for which service connection may be established on a presumptive basis based on exposure to Agent Orange or other herbicide agents during service in Vietnam.  

3.  There is no evidence or allegation that hypertension was present in service or for years thereafter, and no competent evidence or opinion even suggesting that hypertension had its onset during service or is otherwise medically-related to service.  

4.  The only medical opinion evidence on the question of whether there exists a medical nexus between any current hypertension and service-connected diabetes mellitus weighs against the claim.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred, and is not secondarily related to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the present case, the RO provided the required notice to the Veteran in a letter sent to him in March 2009 that provided general notice with regard to the Veteran's claim of entitlement to service connection for hypertension, to include on a secondary basis, what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service private and VA treatment records have been obtained and considered.  As discussed further below, the Board finds that VA has satisfied the duty to assist.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA medical examinations were conducted in July 2009, November 2013, and August 2014.  As discussed below, the Board previously found the July 2009 and November 2013 opinions were inadequate.  With respect to the August 2014 VA examiner's opinion, the Veteran has not alleged that such was inadequate to adjudicate his claim.  Moreover, the Board finds that the opinion is adequate to decide the issue on appeal.  Specifically, the VA examiner's report shows that the examiner considered the relevant history of the Veteran's hypertension, provided a sufficiently detailed description of the Veteran's condition, and provided an analysis to support the conclusions drawn.  Thus, the Board finds the VA opinion of record is adequate to adjudicate the Veteran's claim for service connection for hypertension and no further examination or opinion is necessary.  

As noted in the Introduction, this matter was before the Board in April 2013 and July 2014, at which times it was remanded for further development.  The Board finds that there has been substantial compliance with the remand directives with respect to the Veteran's hypertension claim.  In this regard, the Board notes the U.S. Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [Stegall v. West, 11 Vet. App. 268] violation when the examiner made the ultimate determination required by the Board's remand).  Based on the foregoing, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the mandates of its remand with respect to the issues adjudicated in this decision.  See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  

In this regard, the Board notes that the April 2013 remand directed the AOJ to obtain updated VA treatment records, provide a VA examination with respect to the Veteran's hypertension and its relationship to the Veteran's military service and service-connected diabetes because no such opinion was offered by the previous July 2009 VA examiner, and then readjudicate his claim in a supplemental statement of the case.  Updated VA treatment records were obtained.  Furthermore, the Veteran underwent a VA examination in November 2013.  The VA examiner found the Veteran did not currently have hypertension and did not provide the required opinion directed by the Board in the April 2013 remand.  The claim was readjudicated by the AOJ in a December 2013 supplemental statement of the case.  

Thus, in the July 2014 remand, the Board again remanded the Veteran's claim to obtain a VA opinion regarding the etiology of the Veteran's hypertension, specifically with respect to his military service and exposure to herbicides, and to address whether there was a relationship between his hypertension and service-connected diabetes mellitus.  The Veteran's claim was then to be readjudicated in a supplemental statement of the case.  The Veteran underwent a VA examination in August 2014, and the requisite opinion was obtained.  As discussed above, the Board finds this opinion adequate to adjudicate the Veteran's claim.  Furthermore, the AOJ readjudicated the Veteran's claim in a November 2014 supplemental statement of the case.  Thus, the Board finds that the AOJ has substantially complied with the prior remand directives.  See, Stegall, supra.  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Service Connection

The Veteran contends that he currently suffers from hypertension as a result of his military service, specifically herbicide exposure during service in Vietnam.  He further contends that his hypertension is a result of his service-connected diabetes mellitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, to include cardiovascular disease, to include hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for cardiovascular disease, to include hypertension), even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the award of service connection on the basis of continuity of symptomatology, apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, hypertension is among the disease listed in 38 C.F.R. § 3.309(a).  

Under 38 C.F.R. § 3.310(a), service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At the outset, the Board notes that there is no evidence or allegation that the Veteran's hypertension is in any way related to his military service.  The Veteran's report of medical history in May 1968 upon separation from service documents no high or low blood pressure and overall normal findings.  A report of medical examination also dated in May 1968 was normal as well.  Moreover, there is no specific finding of elevated blood pressure or a documented reference to hypertension for years after service, nor is there any medical evidence or opinion even suggesting that hypertension had its onset in service or is otherwise medically related to service.  

Rather, the Veteran has consistently contended that his blood pressure issues began in October 2007, when he was diagnosed with hypertension at the same time as his diabetes mellitus was diagnosed.  He noted in a June 2010 statement that he had never had high blood pressure since that time.  Instead, the Veteran contends that his hypertension is related to his service-connected diabetes mellitus or exposure to Agent Orange while in service.  

Post-service evidence includes private treatment records dated in January 2005 noting a blood pressure reading of 130/90.  In January 2006, the Veteran's blood pressure was 136/84.  Hypertension was noted.  In August 2007, the Veteran was noted to have high normal blood pressure.  In October 2007, the Veteran's blood pressure was 132/84.  Assessment included borderline hypertension.  In July 2008, the Veteran's at-home blood pressure was noted to be 113/86; his blood pressure at the time of the visit was 118/73.  Assessment included essential hypertension.  A July 2009 chest x-ray revealed findings consistent with hypertension.  

VA treatment records dated January 2007 indicated labile high blood pressure with a reading of 139/105.  A blood pressure reading in November 2009 was 142/81.  The following blood pressure readings were also noted: 125/87 in April 2010; 125/87 in May 2010; 133/89 in April 2011; 125/79 in October 2011; 114/86 in April 2012; 119/83 in October 2012; and 132/86 in April 2013.  

A July 2009 VA examination report indicated a history of hypertension for two years requiring medication.  The Veteran's three blood pressure readings at that time were 131/83, 131/81, and 131/82.  Diagnosis was hypertension with the same onset as the Veteran's diabetes diagnosis.  Thus, the Board finds the Veteran has a current diagnosis of hypertension.  

The remaining question is whether the Veteran's hypertension is related to his service-connected diabetes or exposure to Agent Orange.  

As an initial matter, the Board notes that though the Veteran's DD 214 notes Vietnam service, which establishes his exposure to herbicides, hypertension is not one of the listed diseases for which service connection may be presumed due to an association with exposure to herbicide agents pursuant to 38 C.F.R. § 3.309(e).  Thus, the criteria for presumptive service connection for hypertension on the basis of herbicide exposure have not been established.  

In addition to the presumptive regulation, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. Ap. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

VA treatment records dated May 2009 reported the results of an Agent Orange examination, in which it was indicated that blood work related no Agent Orange related abnormalities, other than diabetes mellitus.  The July 2014 VA examiner opined that it was less likely than not that the Veteran's hypertension was directly related to his active service, including his exposure to herbicides.  The examiner noted that the Veteran had no elevated blood pressure readings while in service.  He further noted that medical literature had placed hypertension in the "limited and suggestive category" with respect to its relationship with Agent Orange but it had not been established as related to Agent Orange, as other diseases related to Agent Orange exposure.  

The Board finds the VA examiner's opinion to be the only probative evidence with respect to a nexus between the Veteran's hypertension and herbicide exposure.  As this opinion is a negative one, the Board finds that the evidence of record does not support a finding that the Veteran's hypertension is related to herbicide exposure in service.  

With respect to a nexus between the Veteran's hypertension and service-connected diabetes mellitus, the July 2014 VA examiner opined that it was less likely than not that the Veteran's hypertension is proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  The examiner noted that while medical literature showed an association between hypertension and diabetes mellitus, the association is not a causal one nor an aggravational one except in the setting of advanced renal failure requiring dialysis, which the Veteran is not shown to have.  The VA examiner noted that the Veteran's hypertension was diagnosed in the setting of his diabetes mellitus beginning in 2009 and had been stable since then with medication.  The examiner noted no permanent worsening of the Veteran's hypertension and therefore no basis for aggravation.  

On the question of whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus, as the Veteran contends, the Board notes that the only medical opinion evidence on this point weighs against the claim.  The most probative medical opinion of record-that of the June 2012 VA examiner, a physician-essentially ruled out a secondary relationship on a causation or aggravation basis.  This opinion, based on review of the claims file and examination of the Veteran, and supported by stated rationale, is accepted as probative evidence on the question of secondary service connection.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

As a final point, the Board notes that, in addition to the medical evidence discussed above, in adjudicating this claim, the assertions of the Veteran have been considered.  However, such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on whether there is a medical relationship between the Veteran's hypertension and service-connected diabetes mellitus or herbicide exposure.  This is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion as to the complex medical matter upon which this claim turns.  

While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the matter of whether the Veteran's hypertension is etiologically related to his service-connected diabetes mellitus or herbicide exposure is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, the lay assertions in this regard have no probative value.  

The Board notes that while the Veteran reported in his November 2010 substantive appeal that his doctors have indicated his hypertension is connected to his diabetes mellitus, such a connection is not reflected in the medical evidence of record.  Furthermore, no support is offered for this opinion.  Thus, the Board finds that to the extent the Veteran is competent to report what his doctors have told him, the July 2014 VA examiner's opinion is more probative of the nexus relationship, as it is supported by adequate rationale.  

For all the foregoing reasons, the Board finds that the claim for service connection for hypertension, claimed as secondary to diabetes mellitus and/or herbicide exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and/or herbicide exposure, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


